ALLOWABILITY NOTICE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/30/2021 has been entered. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Roger Smith, Reg. No. 75,184 on 05/05/2021.

IN THE CLAIMS 
Please amend claims 1, 3, 14 and 20 as follows: 
(Currently Amended) A computer-implemented method comprising: 
receiving, via a social networking system, a request from a user to participate in a discovery service of the social networking system designed to facilitate connections between users of the social networking system who share common attributes;
obtaining, from the user, data representative of at least one desired user attribute, possessed by the user, for new user connections;
identifying, within the social networking system, at least one additional user who is both a participant in the discovery service and who also possesses the desired user attribute; and 
providing a visual indication, when representing the additional user within a user interface of the social networking system, that the additional user is a participant in the discovery service and that the additional user possesses the desired user attribute, the visual indication comprising an interface affordance associated with a social media post generated by the additional user, wherein the interface affordance visually distinguishes the social media post from an additional social media post generated by another user of the social network who is not a participant in the discovery service and does not possess the desired attribute.
3.   (Currently Amended) The computer-implemented method of claim 1, wherein providing the visual indication to the user when representing the additional user within the user interface of the social networking system comprises providing the visual indication to the user when representing the social media post generated by the additional user within at least one of:
a content feed interface of the social networking system; 
a group interface of the social networking system; 

a comment interface of the social networking system.
14.   (Currently Amended) A system comprising:
a receiving module, stored in memory, that receives, via a social networking system, a request from a user to participate in a discovery service of the social networking system designed to facilitate connections between users of the social networking system who share common attributes;
an obtaining module, stored in memory, that obtains, from the user, data representative of at least one desired user attribute, possessed by the user, for new user connections;
an identifying module, stored in memory, that identifies, within the social networking system, at least one additional user who is both a participant in the discovery service and who also possesses the desired user attribute;
a providing module, stored in memory, that provides a visual indication to the user, when representing the additional user within a user interface of the social networking system, that the additional user is a participant in the discovery service and that the additional user possesses the desired user attribute, the visual indication comprising an interface affordance associated with a social media post generated by the additional user, wherein the interface affordance visually distinguishes the social media post from an additional social media post generated by another user of the social network who is not a participant in the discovery service and does not possess the desired attribute; and
at least one physical processor that executes the receiving module, the obtaining module, the identifying module, and the providing module.


receive, via a social networking system, a request from a user to participate in a discovery service of the social networking system designed to facilitate connections between users of the social networking system who share common attributes;
obtain, from the user, data representative of at least one desired user attribute, possessed by the user, for new user connections;
identify, within the social networking system, at least one additional user who is both a participant in the discovery service and who also possesses the desired user attribute; and
provide a visual indication to the user, when representing the additional user within a user interface of the social networking system, that the additional user is a participant in the discovery service and that the additional user possesses the desired user attribute, the visual indication comprising an interface affordance associated with a social media post generated by the additional user, wherein the interface affordance visually distinguishes the social media post from an additional social media post generated by another user of the social network who is not a participant in the discovery service and does not possess the desired attribute.


Allowable Subject Matter
Claims 1, 3-20 and 22 are allowed.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  Regarding claims 1, 14 and 20, none of the closest prior art of record (Louis et al. U.S. 2014/0279066 A1, Robson U.S. 2011/0219310 A1 and Lee et al. U.S. 2008/0030496 A1) fairly teach or suggest alone or in combination a method, system, and computer readable medium for providing a visual indication that an additional user is a participant in a discovery service and possesses a desired user attribute, wherein the visual indication comprises an interface affordance that visually distinguishes a social media post generated by the additional user from a social media post generated by another user who is not a participant in the discovery service and does not possess the desired attribute, and further in combination with the other limitations recited in the claims.  In other words, a user is able to visually distinguish social media posts from different users who participate and do not participate in a discovery service, as well as, possess a desired attribute indicated by the user.
In regards to the closest prior art, Louis discloses identification of a set of candidate users, who are members of a social network service, which match the preferences of a supplied request.  A GUI screen is used to display information regarding the candidate user, such as profile information (see Louis; paragraphs 0033, 0038, 0041 and 0053).  Robson discloses a discovery service of a social networking system (see Robson; paragraph 0047).  And Lee discloses an avatar display system in which a user profile picture is made into an avatar.  The display system provides frames, e.g. different color lines or outlining, that are used to distinguishing avatars.  For example, avatars of members in a user contact list may be highlighted in a distinguishing manner from other displayed avatars, such as women that live Louis, Robson and Lee discloses visually distinguishing a profile picture, e.g. avatar, of users in a social networking discovery service, but not the social media posts of the users.
Therefore, Louis, Robson and Lee, either alone or in combination, do not teach or suggest the limitation discussed above in regards to the independent claims 1, 14 and 20, as well as, in combination with the other limitations in the claims as arranged by the applicant.
The dependent claims 3-13, 15-20 and 22 further limit the independent claims and are considered allowable on the same basis as the independent claims, as well as, for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Bronder et al. (U.S. 2014/028209 A1) discloses highlighting media items based on a share criterion.
Finder (U.S. 2016/0004778 A1) discloses an online dating service using social networking.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on 571-272-3880.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.A.C/Examiner, Art Unit 2443                                                                                                                                                                                                        05/06/2021

/RUPAL DHARIA/Supervisory Patent Examiner, Art Unit 2443